UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/17 (Unaudited) COMMON STOCKS (98.4%) (a) Shares Value Aerospace and defense (4.0%) Airbus Group SE (France) 500,842 $34,010,639 Northrop Grumman Corp. 282,400 64,692,192 Raytheon Co. 494,600 71,301,536 United Technologies Corp. 284,800 31,234,016 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 311,000 33,939,430 Airlines (0.7%) Southwest Airlines Co. 632,700 33,096,537 Banks (14.2%) Bank of America Corp. 7,787,394 176,306,600 Citigroup, Inc. 2,396,180 133,778,729 JPMorgan Chase & Co. 2,669,446 225,915,215 Wells Fargo & Co. 3,126,879 176,137,094 Beverages (2.8%) Dr. Pepper Snapple Group, Inc. 439,700 40,100,640 Molson Coors Brewing Co. Class B 391,300 37,768,276 PepsiCo, Inc. 599,200 62,184,976 Biotechnology (0.5%) Gilead Sciences, Inc. 382,900 27,741,105 Building products (0.9%) Johnson Controls International PLC 1,035,378 45,535,924 Capital markets (5.4%) AllianceBernstein Holding LP 577,100 13,475,285 Charles Schwab Corp. (The) 1,103,400 45,504,216 Goldman Sachs Group, Inc. (The) 240,793 55,218,651 KKR & Co. LP 2,561,196 44,462,363 Morgan Stanley 1,585,600 67,372,144 State Street Corp. 570,700 43,487,340 Chemicals (3.4%) Air Products & Chemicals, Inc. 140,400 19,622,304 Axalta Coating Systems, Ltd. (NON) 559,297 16,219,613 CF Industries Holdings, Inc. (S) 936,800 33,059,672 Dow Chemical Co. (The) 744,534 44,396,562 E. I. du Pont de Nemours & Co. 387,917 29,287,734 Monsanto Co. 209,400 22,680,114 Symrise AG (Germany) 125,490 7,537,523 Commercial services and supplies (0.2%) Stericycle, Inc. (NON) 127,600 9,843,064 Communications equipment (1.8%) Cisco Systems, Inc. 2,986,357 91,740,887 Consumer finance (1.3%) Capital One Financial Corp. 328,700 28,725,093 Synchrony Financial 1,051,600 37,668,312 Containers and packaging (0.5%) Ball Corp. 346,400 26,416,464 Diversified telecommunication services (1.4%) AT&T, Inc. 1,713,400 72,236,944 Electric utilities (2.1%) American Electric Power Co., Inc. 270,100 17,302,606 Edison International 240,500 17,527,640 Exelon Corp. 1,418,800 50,906,544 PG&E Corp. 326,700 20,219,463 Energy equipment and services (1.7%) Halliburton Co. 858,000 48,537,060 Schlumberger, Ltd. 444,939 37,245,844 Equity real estate investment trusts (REITs) (2.5%) American Tower Corp. 142,400 14,738,400 Boston Properties, Inc. 304,000 39,793,600 Federal Realty Investment Trust 269,500 37,845,885 Gaming and Leisure Properties, Inc. 878,008 27,771,393 Park Hotels & Resorts, Inc. (NON) 292,420 7,936,279 Food and staples retail (1.7%) CVS Health Corp. 167,100 13,169,151 Kroger Co. (The) 817,500 27,762,300 Walgreens Boots Alliance, Inc. 535,000 43,837,900 Food products (1.6%) JM Smucker Co. (The) 198,100 26,911,885 Kraft Heinz Co. (The) 525,300 46,904,037 Mead Johnson Nutrition Co. 89,200 6,285,032 Health-care equipment and supplies (2.4%) Abbott Laboratories 452,400 18,896,748 Baxter International, Inc. 205,500 9,845,505 Becton Dickinson and Co. 235,600 41,769,524 Danaher Corp. 249,400 20,929,648 Medtronic PLC 388,931 29,566,535 Health-care providers and services (0.6%) Cigna Corp. 76,900 11,244,318 UnitedHealth Group, Inc. 104,500 16,939,450 Hotels, restaurants, and leisure (1.1%) Hilton Grand Vacations, Inc. (NON) 146,210 4,288,339 Hilton Worldwide Holdings, Inc. 487,366 28,062,534 Penn National Gaming, Inc. (NON) 1,572,736 21,672,302 Household durables (0.3%) PulteGroup, Inc. 655,900 14,108,409 Household products (0.4%) Colgate-Palmolive Co. 332,100 21,447,018 Independent power and renewable electricity producers (1.6%) Calpine Corp. (NON) 2,965,317 34,990,741 NRG Energy, Inc. 2,855,300 47,226,662 Industrial conglomerates (1.6%) General Electric Co. 1,466,920 43,567,524 Honeywell International, Inc. 298,300 35,294,856 Insurance (5.4%) American International Group, Inc. 1,535,525 98,672,837 Assured Guaranty, Ltd. 1,167,780 45,438,320 Chubb, Ltd. 231,600 30,453,084 Hartford Financial Services Group, Inc. (The) 944,200 45,991,982 MetLife, Inc. 416,987 22,688,263 Prudential PLC (United Kingdom) 1,515,349 29,295,727 Internet and direct marketing retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 78 63 Global Fashion Group SA (acquired 8/2/13, cost $2,567,154) (Private) (Brazil) (F) (RES) (NON) 60,600 477,250 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) (F) (RES) (NON) 39 32 New Middle East Other Assets GmbH (acquired 8/2/13, cost $21) (Private) (Brazil) (F) (RES) (NON) 16 13 Internet software and services (1.0%) Alphabet, Inc. Class C (NON) 65,080 51,855,093 IT Services (1.7%) Computer Sciences Corp. 827,400 51,464,280 Fidelity National Information Services, Inc. 395,700 31,426,494 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 240,400 11,772,388 Media (2.3%) Charter Communications, Inc. Class A (NON) 44,751 14,497,086 Comcast Corp. Class A 547,000 41,254,740 DISH Network Corp. Class A (NON) 299,600 17,727,332 Liberty Global PLC Ser. C (United Kingdom) (NON) 560,300 19,683,339 Time Warner, Inc. 213,800 20,706,530 Metals and mining (1.3%) BHP Billiton, Ltd. (Australia) 1,851,051 37,398,231 Newmont Mining Corp. 384,400 13,946,032 United States Steel Corp. 448,200 14,660,622 Multiline retail (0.5%) Target Corp. 360,700 23,257,936 Oil, gas, and consumable fuels (9.2%) Anadarko Petroleum Corp. 456,300 31,726,539 Cenovus Energy, Inc. (Canada) 695,300 9,489,743 Cheniere Energy, Inc. (NON) 451,400 21,509,210 Chevron Corp. 163,600 18,216,860 Concho Resources, Inc. (NON) 118,300 16,495,752 ConocoPhillips 1,302,000 63,485,520 Diamondback Energy, Inc. (NON) 158,675 16,687,850 Energen Corp. (NON) 205,000 11,047,450 EOG Resources, Inc. 377,000 38,295,660 Exxon Mobil Corp. 435,192 36,508,257 Marathon Oil Corp. 1,286,700 21,552,225 Pioneer Natural Resources Co. 225,700 40,677,911 Royal Dutch Shell PLC ADR Class A (United Kingdom) (S) 1,297,314 70,560,908 Scorpio Tankers, Inc. 2,973,000 11,386,590 Suncor Energy, Inc. (Canada) 1,143,298 35,460,909 Total SA ADR (France) (S) 398,099 20,127,885 Personal products (0.9%) Coty, Inc. Class A 907,267 17,419,526 Edgewell Personal Care Co. (NON) 332,268 26,196,009 Pharmaceuticals (7.8%) Allergan PLC (NON) 168,500 36,882,963 AstraZeneca PLC ADR (United Kingdom) (S) 1,339,400 36,471,862 Bristol-Myers Squibb Co. 302,600 14,875,816 Eli Lilly & Co. 530,200 40,841,306 Johnson & Johnson 647,000 73,272,750 Merck & Co., Inc. 1,252,291 77,629,519 Pfizer, Inc. 2,496,734 79,221,370 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 587,400 19,636,782 Zoetis, Inc. 213,838 11,748,260 Road and rail (0.8%) Union Pacific Corp. 373,000 39,754,340 Semiconductors and semiconductor equipment (2.9%) Applied Materials, Inc. 733,800 25,132,650 Intel Corp. 947,200 34,875,904 Micron Technology, Inc. (NON) 1,533,100 36,963,041 NXP Semiconductor NV (NON) 96,100 9,403,385 Texas Instruments, Inc. 513,700 38,804,898 Versum Materials, Inc. (NON) 71,150 1,988,643 Software (2.6%) Microsoft Corp. 2,009,100 129,888,315 Specialty retail (0.5%) Home Depot, Inc. (The) 170,000 23,388,600 Technology hardware, storage, and peripherals (1.7%) Apple, Inc. 588,400 71,402,340 HP, Inc. 886,600 13,343,330 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. 563,800 13,367,698 Thrifts and mortgage finance (0.9%) Radian Group, Inc. 2,494,955 45,907,172 Tobacco (1.7%) Altria Group, Inc. 780,200 55,534,636 Philip Morris International, Inc. 325,700 31,309,541 Wireless telecommunication services (1.3%) T-Mobile US, Inc. (NON) 693,400 43,178,018 Vodafone Group PLC ADR (United Kingdom) 802,322 19,977,818 Total common stocks (cost $4,103,077,874) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $309,232) (Brazil) (Private) (F) (RES) (NON) 40,826 $327,933 Total convertible preferred stocks (cost $309,232) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.94% (AFF) 80,083,800 $80,083,800 Putnam Short Term Investment Fund 0.74% (AFF) 74,684,012 74,684,012 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% (P) 690,000 690,000 Total short-term investments (cost $155,457,812) TOTAL INVESTMENTS Total investments (cost $4,258,844,918) (b) FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $147,523,988) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 3/16/17 $96,045,729 $96,698,128 $652,399 Euro Sell 3/16/17 51,323,060 50,825,860 (497,200) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,022,940,629. (b) The aggregate identified cost on a tax basis is $4,302,723,927, resulting in gross unrealized appreciation and depreciation of $977,730,533 and $183,112,954, respectively, or net unrealized appreciation of $794,617,579. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $805,291, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $172,943,150 $232,042,000 $324,901,350 $172,602 $80,083,800 Putnam Short Term Investment Fund** 167,134,484 126,923,142 219,373,614 148,622 74,684,012 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $80,083,800, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $78,724,682. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $242,014,845 $— $477,358 Consumer staples 456,830,927 — — Energy 549,012,173 — — Financials 1,337,202,700 29,295,727 — Health care 579,285,849 — — Industrials 408,259,419 34,010,639 — Information technology 588,289,260 — — Materials 257,687,348 7,537,523 — Real estate 128,085,557 — — Telecommunication services 135,392,780 — — Utilities 188,173,656 — — Total common stocks Convertible preferred stocks — — 327,933 Short-term investments 75,374,012 80,083,800 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $155,199 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $652,399 $497,200 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International Total Assets: Forward currency contracts# $652,399 $652,399 Total Assets $652,399 $652,399 Liabilities: Forward currency contracts# 497,200 497,200 Total Liabilities $497,200 $497,200 Total Financial and Derivative Net Assets $155,199 $155,199 Total collateral received (pledged)##† $155,199 Net amount $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
